424 U.S. 947
96 S.Ct. 1419
47 L.Ed.2d 354
Joseph COUGHLIN et al.v.Frank STACHULAK.
No. 75-608.
Supreme Court of the United States
March 1, 1976

On petition for writ of certiorari to the United States Court of Appeal for the Seventh Circuit.
The motion of the respondent for leave to proceed in forma pauperis is granted.
The petition for a writ of certiorari is denied.
Mr. Justice WHITE, with whom Mr. Justice POWELL joins, dissenting.
The question whether due process requires proof beyond a reasonable doubt in such proceedings has produced divergent conclusions in the Courts of Appeals. Compare Tippett v. Maryland, 436 F.2d 1153 (CA4 1971), cert. dismissed sub nom. Murel v. Baltimore City Criminal Court, 407 U.S. 355, 92 S.Ct. 2091, 32 L.Ed.2d 791 (1972) (proof by a preponderance of the evidence), with In re Ballay, 157 U.S.App.D.C. 59, 482 F.2d 648 (1973), and United States ex rel. Stachulak v. Coughlin, 520 F.2d 931 (CA7 1975) (proof beyond a reasonable doubt).* The question is important to the administration of justice in this country, and the Court should shoulder its responsibility to resolve the conflicting judgments.
I would grant the petition for a writ of certiorari and afford the case plenary consideration
Mr. Justice STEVENS took no part in the consideration or decision of this motion and petition.



*
 Several state courts are also at odds with the Court of Appeals for the Fourth Circuit. See, e. g., People v. Pembrock, 62 Ill.2d 317, 342 N.E.2d 28 (1976); People v. Burnick, 14 Cal.3d 306, 121 Cal.Rptr. 488, 535 P.2d 352 (1975); In re Andrews, Mass., 334 N.E.2d 15 (1975); In re Levias, 83 Wash.2d 253, 517 P.2d 588 (1973).